DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 12/20/2021.  Claims 1-20 are pending.  The earliest effective filing date of the present application is 05/26/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  Claims 1, 10, and 19 recite “an network” as recited in claim 13 of claim 1.  This is improper grammar as this should be “a network”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefinite issues.  
Claim 1 recites the following limitations that render the claims indefinite: line 11, “that one of the plurality of”; line 12, “that one or the plurality of”; line 14, “that one of the plurality of”.  The recitation of “that” in these limitations render the claim indefinite as it is unclear what Applicant is referring to by using “that”.  For antecedent basis purposes, Applicant recites for instance “one of the plurality of media terminals” and then uses “that one of the plurality of media terminals” or “each”.  This renders the claim indefinite. The use of the word “that” is not proper antecedent basis and renders the claim indefinite because the scope of the claim is not ascertainable by the examiner.  The examiner recommends reviewing all of the claims and changing “that” for “the” or “said”, provided that there would then be proper antecedent basis for that term.  In some sections of the claims Applicant does use “the” properly for antecedent basis.   See also claim 2, “that media terminal”; claim 3 “that media terminal”; claim 4 “each media terminal”; claim 5 “that media terminal”; claim 7 “about media at each media terminal”; claim 8 recites “each separate network”; claim 9 recites “each separate network”; claim 10 recites “that media terminal”; claim 11 recites “that media terminal”; claim 12 recites “that media terminal”; claim 13 recites “media at each media terminal” where “media” is recited in the preamble of claim 10; claim 14 recites “that media terminal”; claim 16 recites the limitation “for each network”, “each network”; claim 17 recites “media manager” and “media at each media terminal”; claim 18 recites “each network”; claims 19-20 recite similar language.  For at least all of these reasons, the claims are rendered indefinite.  Appropriate correction is required. 
Claim 1 (and similarly claims 10 and 19) recite the limitation “Internet connection.”  This renders the claim indefinite based on the capitalizing of “Internet”.  It is unclear to the examiner if Applicant intends for this to be something different than simply the internet itself, or because of the capitalizing this is something more special and narrow.  The scope of the claim is unascertainable.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Herziger (U.S. Pat. Pub. No. 2002/0082994) in view of Bellucci et al. (U.S. Pat. Pub. No. 2002/0120572). 
With regard to claims 1, 10, and 19, Herziger discloses a method of managing media replenishment of a plurality of media terminals within one or more separate groups of networks (See Herziger, Fig.1; Fig.2, Paragraphs 0004; 0044), the method comprising the steps of: providing accumulated historical device data and initial rules for each media terminal to a media manager via an “Internet connection” (See Herziger, Paragraphs 0028; 0031).  As for the claimed “plurality of separate networks” the examiner refers Applicant to [0004] “Financial institutions generally operate large networks of ATMs that allow customers of the financial institutions to have more freedom in performing financial transactions.”  [0035] “In other embodiments, the ATM management application 100 is used by other entities including entities that operate other ATM networks 10 and entities that have ATM management information stored in a memory.”  [0037] “In many cases, the user only has access to data for ATMs 20 supported by a single processor 15 (i.e., ATMs 20 located on a single ATM network 10). However, in some embodiments, the user can have access to data for ATMs 20 supported by at least two processors 15 (i.e., ATMs 20 located on at least two different ATM networks 10). The degree of access the user has generally depends upon who the user is (e.g., an employee of a financial institution, an employee of a service provider, a network administrator, and the like).” (emphasis added).  
  	Herziger does not explicitly disclose generating an initial delivery schedule for each media terminal based on the accumulated historical device data and initial rules; receiving status information about media at the media terminal via the “Internet connection”; processing the received status information and optimizing a prior delivery schedule for each media terminal based on such received status information to generate an updated delivery schedule for that media terminal; and providing the updated delivery schedule to an administrator for that media terminal.
 	 However, Bellucci teaches generating an initial delivery schedule for each media terminal based on the accumulated historical device data and initial rules (See Bellucci, Fig. 20; Paragraphs 0094-96; 0158); receiving status information about media at the media terminal via the “Internet connection” (See Bellucci, Paragraphs 0069; 0145; 0154-0160; 0173-0179); processing the received status information and optimizing a prior delivery schedule for each media terminal based on such received status information to generate an updated delivery schedule for that media terminal (See Bellucci, Paragraphs 0044; 0161; 0166; 0169; 0179); and providing the updated delivery schedule to an administrator for that media terminal (See Bellucci, Paragraphs 0044; 0161; 0166; 0169; 0179). 
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Bellucci (as shown above) within the teachings of Herziger with the motivation of providing a method of managing a currency network, the method comprising the steps of: locating the position of all the currency in the network; determining how the currency should be located in the network to fulfill a currency optimization criterion; issuing electronic currency transfer instructions to transfer currency within the network to optimize the position of the currency within the network; receiving electronic currency transfer confirmations; and reconciling the issued instructions with the received confirmations (See Bellucci, Paragraph 0045).
	The examiner notes that the specification and claims relate to ATM management system that monitors the amount of currency in the ATM(s) and then provides for extra cash deposits to be placed in the currency till so that the event(s) do not drive the ATM to out of service status, thereby assisting to help keep enough cash deposits in the currency till at all times by forecasting.  Herziger relates to, in some preferred embodiments of the present invention, an ATM management application is used to provide an ATM operator with a comprehensive set of ATM management information. This ATM management information can enable the ATM operator to increase ATM profitability through improved ATM availability and expense reduction. The ATM management application can include any number of the following modules: a currency management module, a status inquiry module, a courier services module, an auto balance module, a deposit verification module, and a site analysis and profitability management module.  See Herziger, abstract.  Herziger is clearly analogous art as this is the same art as the described invention in the specification.  Further, Bellucci relates to a currency system (10) is described. The system (10) comprises a currency network (12) for handling and distributing currency, an information router (40) for receiving currency information from the currency network (12), a currency analyzer (48) for locating the position of all the currency in the network (12) and for determining how the currency should be located in the network (12) to fulfil a predetermined criterion, and a currency transfer reporter (44) for receiving currency transfer requests from the analyzer (48), for issuing currency transfer instructions to a cash mover (18), for receiving currency transfer confirmations from the cash mover (18), and for automatically reconciling currency transfer instructions with currency transfer confirmations. A method of managing a currency network is also described. See Bellucci, abstract.  Again, this is clearly analogous art.  When combined, as described above, there are several advantages.  For instance, as described in Bellucci, 
    PNG
    media_image1.png
    285
    861
    media_image1.png
    Greyscale
  
With regard to claim 2, Herziger in view of Bellucci discloses the method further comprising the step of: installing an agent at each media terminal, the agent configured to forward status information about media at the media terminal to the media manager via the “Internet connection” (See Herziger, Paragraphs 0037; 0165). 

With regard to claim 3, Herziger in view of Bellucci discloses the method wherein the updated delivery schedule is provided to the administrator for the associated media terminal via the agent at that media terminal. (See Herziger, Paragraph 0037).

With regard to claim 4, Herziger in view of Bellucci discloses the method wherein the status information about media at the media terminal is received in batch form at regular intervals (See Herziger, Paragraphs 0071; 0088; 0116).

With regard to claim 5, Herziger in view of Bellucci discloses the method further comprising the step of providing the updated delivery schedule to a media storage and delivery center associated with the respective media terminal (See Herziger, Paragraphs 0104; 0116).

With regard to claim 6, Herziger in view of Bellucci discloses the method wherein the updated delivery schedule is provided to the administrator for the associated media terminal via a client interface. (See Herziger, Paragraph 0037). 

With regard to claim 7, Herziger in view of Bellucci discloses the method further comprising the step of storing the status information about media at the media terminal received via the “Internet connection” in a database (See Herziger, Paragraphs 0161; 0165). 

With regard to claim 8, Herziger in view of Bellucci discloses the method further comprising the step of providing a dashboard display for each group of media terminals via a client interface, the dashboard display providing a visual indication of one or more of the following: daily exceptions and alerts, forecast information, media level by device, media vault level within the group, group and device performance, media delivery cost, opportunity cost, and media processing cost (See Herziger, Paragraphs 0157; 0161). 

With regard to claim 9, Herziger in view of Bellucci discloses the method wherein the plurality of media terminals are within at least two separate groups of networks and each separate group of networks is separately administered (See Herziger, Paragraphs 0037; 0165).

With regard to claim 10, Herziger discloses a system of managing media replenishment of media terminals, comprising: a plurality of media terminals within one or more separate groups of networks (See Herziger, Fig.1; Fig.2, Paragraphs 0004; 0044); and a media manager coupled to the plurality of media terminals via an “Internet connection”, the media manager configured to: generate an initial delivery schedule for each media terminal based on accumulated historical device data and initial rules for that media terminal (See Herziger, Paragraphs 0028; 0031). Herziger does not explicitly disclose process status information for each media terminal received via the “Internet connection” and optimize a prior delivery schedule for each media terminal based on such received status information to generate an updated delivery schedule for that media terminal; and provide the updated delivery schedule to an administrator for that associated media terminal.
 However, Bellucci teaches process status information for each media terminal received via the “Internet connection” and optimize a prior delivery schedule for each media terminal based on such received status information to generate an updated delivery schedule for that media terminal (See Bellucci, Paragraphs 0044; 0161; 0166; 0169; 0179); and provide the updated delivery schedule to an administrator for that associated media terminal (See Bellucci, Paragraphs 0044; 0161; 0166; 0169; 0173-0179).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Bellucci within the teachings of Herziger with the motivation of providing a method of managing a currency network, the method comprising the steps of: locating the position of all the currency in the network; determining how the currency should be located in the network to fulfil a currency optimization criterion; issuing electronic currency transfer instructions to transfer currency within the network to optimize the position of the currency within the network; receiving electronic currency transfer confirmations; and reconciling the issued instructions with the received confirmations (See Bellucci, Paragraph 0045). 

Claims 11-18 and 20 recite the same limitations as to claims 1-9, are therefore rejected for the same reasons given supra, and incorporated herein.

Response to Arguments
Applicant’s arguments have been fully considered but are not found to be persuasive.  The examiner has addressed the amendments in the claim analysis above.  
Applicant appears to argue that the prior art does not communicate data over the “Internet”.  Herziger discloses where the ATM networks can communicate over a network, where the network can be controlled and maintained by a large financial institution, or many institutions.  Bellucci further teaches where there can be a communication network where a communications module 412 in the form of a modem communicates over the network [0149] [0155] [0026].  The examiner notes that this is an obviousness rejection and that one of ordinary skill in the art would understand that the modem and other communication elements that communicate over the network communicate over an “Internet connection”.  This is an obviousness rejection.  
Next, Applicant argues that the prior art does not teach the separate networks aspect of the claims.  The examiner respectfully disagrees.  As for the claimed “plurality of separate networks” the examiner refers Applicant to Herziger at [0004] “Financial institutions generally operate large networks of ATMs that allow customers of the financial institutions to have more freedom in performing financial transactions.”  [0035] “In other embodiments, the ATM management application 100 is used by other entities including entities that operate other ATM networks 10 and entities that have ATM management information stored in a memory.”  [0037] “In many cases, the user only has access to data for ATMs 20 supported by a single processor 15 (i.e., ATMs 20 located on a single ATM network 10). However, in some embodiments, the user can have access to data for ATMs 20 supported by at least two processors 15 (i.e., ATMs 20 located on at least two different ATM networks 10). The degree of access the user has generally depends upon who the user is (e.g., an employee of a financial institution, an employee of a service provider, a network administrator, and the like).” (emphasis added).
All arguments, if any, have been fully considered and are not found to be persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687